





CITATION:
Maynes
v. Allen-Vanguard Technologies
          Inc. (Med-Eng Systems Inc.), 2011 ONCA 125



DATE: 20110214



DOCKET: C52263 and C52584



COURT OF APPEAL FOR ONTARIO



Weiler, Watt and Karakatsanis JJ.A.



BETWEEN



Steve
Maynes
, 6223087 Canada Inc., 6223362 Canada Inc., Jean
          Robichaud and Ken Gingrich



Plaintiffs (Appellants)



and



Allen-Vanguard
          Technologies Inc. (formerly Med-Eng Systems Inc.), Maurice J.M.
Baril
, Pierre Boivin, Thomas
Csathy
,
          Paul
Echenberg
, Mathieu
Gauvin
,
          Cecile Ducharme, Mark Norton, Danny
Osadca
, Richard
LAbbé
(Collectively, the Original Defendants) Allen-Vanguard
          Corporation, 1062455 Ontario Inc.,
GrowthWorks
Canadian Fund Ltd., Schroder
          Venture Managers (Canada) Limited in its
          capacity as general partner of each of Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP1, Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP2, Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP3, Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP4,  Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP5, Schroder
          Canadian Buy-Out Fund II Limited Partnership CLP6, Schroder
          Ventures Holding Limited, in its capacity as general partner of Schroder
          Canadian Buy-Out Fund II UKLP, and on behalf of Schroder
          Canadian Buy-Out Fund II
Coinvestment
Scheme and
          SVG Capital plc (formerly, Schroder Ventures International Investment Trust
          plc), and
          Computershare Trust Company of Canada  (Collectively, the Added Defendants)




Defendants (Respondents)



John P. OToole and Mandy E. Moore, for the plaintiffs

Ronald G.
Slaght
, Q.C., and Eli S.
          Lederman, for the defendants Allen-Vanguard Technologies Inc. (formerly
          Med-Eng Systems Inc.) and Allen-Vanguard Corporation

K. Scott McLean and Christopher R.N. McLeod, for the defendants
          Maurice J.M.
Baril
, Pierre Boivin, Thomas
Csathy
, Paul
Echenberg
, Mathieu
Gauvin
, Cecile Ducharme, Mark Norton, Danny
Osadca
and Richard
LAbbé



Thomas G. Conway and Christopher J. Hutchison, for the defendants
          Richard
LAbbé
, 1062455 Ontario Inc.,
GrowthWorks
Canadian Fund Ltd., Schroder Venture Managers
          (Canada) Limited and Schroder Ventures Holding Limited



Heard: December 16, 2010



On appeal from the order of Justice
          James E. McNamara of the Superior Court of Justice, dated May 18, 2010.



Weiler J.A.:



OVERVIEW

[1]

The issue on this appeal is whether the motions judge
    erred in granting the defendants motion to strike the plaintiffs statement of
    claim in their New Action (Ottawa Court File No. 09-45392) and in dismissing
    the plaintiffs cross-motion seeking leave to amend that claim or to join that
    claim to two pre-existing Ongoing Actions (Ottawa Court Files 06-CV-36222 and
    07-CV-38942).

[2]

I agree with the motions judge that the statement of
    claim in the New Action is an abuse of process (rules 21.01(3
)(
d)
    and 25.11(c)). It repeats substantially the same allegations against the same
    defendants, known as the Original Defendants, as in the two other Ongoing
    Actions. As against the Added Defendants (i.e. those defendants who had not
    been named in the Ongoing Actions
[1]
),
    the statement of claim in the New Action circumvented the requirement in rule
    26.02(c) to obtain leave of the court to add a non-consenting party to an
    action after pleadings are closed.

[3]

The motions judge also held that, as against the Added
    Defendants, the claim in the New Action disclosed no reasonable cause of action
    (rule 21.01(b)). I agree with the motions judge. As I understand it, however,
    the plaintiffs further argue that even if they have not pled a cause of action
    against the Added Defendants, they may nevertheless be entitled to the
    imposition of a constructive trust against the Added Defendants on the basis of
    the oppression remedy pleaded against the Original Defendants. For the reasons
    that follow, I do not agree that the Added Defendants are properly parties on
    this basis.

[4]

Having regard to my reasons, the appeal of the motions
    judges refusal to grant leave to amend the statement of claim in the New
    Action is dismissed, as is his refusal to grant
joinder
or consolidation. Accordingly, I would dismiss this appeal.

THE LITIGATION

i.

The pleaded facts relating to the Ongoing Actions and
    the Original Defendants

[5]

The plaintiffs Steve
Maynes
,
    Jean
Robichaud
, and Ken Gingrich were all senior
    executives of Med-Eng Systems Inc. (Med-Eng), an Ontario corporation that
    specialized in the research, design, and manufacture of personal protective
    military equipment. In the course of their employment, they each acquired a
    number of Class A common shares in Med-Eng through the companys employee stock
    option plan (the Plan).
Maynes
also transferred
    some of his shares to his two corporations, 6223362 Canada Inc. and 6223087
    Canada Inc., which are the remaining plaintiffs.

[6]

Under the Plan, Med-Eng was entitled under certain
    circumstances to elect to repurchase the shares at fair market value, which was
    determined by Med-
Engs
Board of Directors. The Plan
    stipulated that if Med-Eng were to exercise this share repurchase option, it
    had to give written notice to the employee shareholder and state what the Board
    determined to be the fair market price.

[7]

All of the Med-Eng shares that the plaintiffs held were
    deposited with Richard
LAbbé
, a director of Med-Eng,
    who held the shares in trust as Trustee under a Voting Trust Agreement. Under
    that agreement,
LAbbé
could exclusively exercise all
    shareholders rights on behalf of the plaintiffs.

[8]

In February 2006, Med-Eng issued a notice of repurchase
    to both
Maynes
and
Robichaud
,
    stipulating a fair market price of $1.60 per share. The notices contained a
    number of errors and deficiencies that were not resolved to the plaintiffs
    satisfaction. Subsequent to issuing the notices, the Board of Directors twice
    assigned a new fair market value to Med-
Engs
common
    sharesfirst at $2.00 per share in April 2006, then at $4.00 per share in July
    2006but did not advise
Maynes
or
Robichaud
of the second valuation and did not seek to amend or reissue the repurchase
    notices to them.

[9]

Similarly, Med-Eng issued two written notices to
    Gingrich in May and June 2006 informing him that the company was exercising its
    option to repurchase his shares at a fair market value of $2.00 per share. As
    in the case of
Maynes
and
Robichaud
,
    the notices contained a number of errors and deficiencies that were not
    resolved to Gingrichs satisfaction. When the Board of Directors re-evaluated
    Gingrichs common shares in Med-Eng at $4.00 per share in July 2006, they
    failed to advise him of the new valuation and did not amend or reissue the
    repurchase notices.

[10]

The plaintiffs claim that the repurchase of their
    shares by Med-Eng was invalid, ineffectual and void because the repurchase
    notices did not conform to the requirements of the Plan, and the Board of
    Directors was acting oppressively and did not determine the fair market value
    listed in the notices in good faith. The plaintiffs allege that the actual
    market value of the shares was considerably higher than what was stated in the
    notices, and so the stock repurchases constituted an unlawful expropriation
    from the plaintiffs. They further allege that the shares that
Maynes
had transferred to 6223362 Canada Inc. and 6223087
    Canada Inc. were not subject to the Plan. Finally, they allege that
LAbbé
breached his fiduciary duties to the plaintiffs as
    trustee of their shares by endorsing and delivering their share certificates to
    Med-Eng without their authorization under the terms of the Voting Trust
    Agreement.

ii.

Procedural history respecting the Ongoing Actions and
    the Original Defendants

[11]

On October 18, 2006,
Maynes
,
Robichaud
, 6223362 Canada Inc. and 6223087 Canada Inc.
    initiated proceedings against Med-Eng and its directors (collectively, the Original
    Defendants),
[2]
by
    way of a statement of a claim. On August 7, 2007, Gingrich followed suit and
    filed a statement of claim against the Original Defendants, asserting
    substantially the same claims.

[12]

In summary, the plaintiffs in these two actions seek: a
    declaration that the Original Defendants breached their fiduciary duties to
    them; a declaration that Richard
LAbbé
breached his
    duties as trustee under the Voting Trust Agreement; a declaration that the
    repurchase transactions were invalid and so they continue to be registered
    shareholders of Med-Eng; and an order directing Med-Eng to pay the plaintiffs
    all unpaid dividends accruing in respect of their shares. In the alternative,
    the plaintiffs advance an oppression claim against the Original Defendants
    pursuant to s. 248 of Ontarios
Business
    Corporations Act
, R.S.O. 1990, c. B.16 (OBCA). They seek as an oppression
    remedy an order directing Med-Eng, now Allen-Vanguard Technologies Inc., to
    repurchase their shares at a price equal to fair market value.

[13]

The proceedings for these two actions are ongoing. The
    pleadings have closed and documentary and oral discovery is substantially
    complete.

iii.

The pleaded facts relating to the genesis of the New
    Action and the Added Defendants

[14]

Subsequent to Med-
Engs
repurchase of the plaintiffs shares and the plaintiffs commencement of
    proceedings against Med-Eng and the other Original Defendants, Med-Eng became
    the target of a takeover bid. On or about August 2, 2007, Allen-Vanguard
    Corporation (AVC) offered to pay $600 million to purchase 100% of the issued
    and outstanding shares of Med-Eng from certain shareholders (the
Offeree
Shareholders
[3]
)
    whose combined interests constituted 70% of Med-
Engs
capital stock. Since the
Offeree
Shareholders had a
    majority stake in Med-Eng, pursuant to a shareholders agreement they could
    compel all minority shareholders to sell their shares to AVC in accordance with
    the terms of the accepted offer.

[15]

On or about August 23, 2007, the
Offeree
Shareholders accepted AVCs offer by way of a share purchase agreement. They
    compelled the minority shareholders to sell their Med-Eng shares to AVC. The
    plaintiffs also each sold their non-disputed shareholdings (i.e. shares that
    were not purchased through Med-
Engs
employee stock
    option plan) to AVC pursuant to the shareholders agreement. The minority
    shareholders were advised that the purchase price would be in the range of
    $11.50 to $12.00 per share. The plaintiffs allege that at all material times,
    the
Offeree
Shareholders and AVC were fully aware of
    the litigation against Med-Eng and the Original Defendants.

[16]

The share purchase transaction closed on or about
    September 17, 2007. Following the closing, two developments occurred.

[17]

AVC eventually merged Med-Eng with another of its
    subsidiaries to form Allen-Vanguard Technologies Inc. The successor corporation
    remains an Original Defendant in the Ongoing Actions.

[18]

As well, pursuant to the share purchase agreement, an Escrow
    Fund was established in the amount of $40 million. The purpose of the Escrow
    Fund was to create a fund to which AVC could have recourse if the
    representations and warranties of Med-Eng and/or the
Offeree
Shareholders proved to be incorrect. To the extent that the Escrow Fund is not applied
    in satisfaction of successful claims asserted by AVC, the Escrow Fund will be
    released to all shareholders of Med-Eng who sold their shares to AVC under the
    share purchase agreement. AVC has asserted a claim against the entirety of the Escrow
    Fund, which is now the subject of separate litigation.

iv.

The Added Defendants

[19]

After the close of pleadings in the Ongoing Actions,
    the plaintiffs sought to combine the Ongoing Actions and also to add as
    defendants the
Offeree
Shareholders, AVC and the
    escrow agent Computershare Trust Company of Canada (collectively, the Added
    Defendants). Counsel for the plaintiffs sent a letter dated June 4, 2009, to
    the Original Defendants with a draft Fresh
As
Amended
    Statement of Claim. The letter stated, As you will see, we propose to combine
    the
Maynes
/
Robichaud
action
    with the Gingrich action. All Plaintiffs then join in an enhanced claim against
    the Added Defendants to seek relief in relation to the Escrow Fund that was
    established in the context of the Allen-Vanguard share purchase transaction.
    The plaintiffs did not obtain the consent required by rule 26.02(b) of the
Rules of Civil Procedure
to add a party
    after pleadings have closed.

[20]

Rule 26.02 provides:

26.02 A party may amend the partys pleading,

(a)
without
leave, before the close of pleadings, if the amendment does not include or
    necessitate the addition, deletion or substitution of a party to the action;

(b)
on
filing the consent of all parties and, where a person is to be added or
    substituted as a party, the persons consent; or

(c)
with
leave of the court.

[21]

When the consent of the defendants was not given, the
    plaintiffs did not seek leave of the court under rule 26.02(c) to have the
    proposed Added Defendants added as parties to the Ongoing Actions. Nor did they
    bring a motion pursuant to rule 26.01, which obliges the court to grant an
    amendment to a pleading on such terms as are just, unless prejudice would
    result that could not be compensated for by costs or an adjournment.

[22]

Instead, on June 18, 2009, the plaintiffs initiated a
    New Action against both the Original and Added Defendants, and sought
joinder
or consolidation of the New Action to the Ongoing
    Actions.

v.

What is sought in the New Action

[23]

The New Action duplicated the same five claims the
    plaintiffs made against the Original Defendants in the Ongoing Actions.
    However, under the heading, Claims Arising From the Allen-Vanguard Share
    Purchase and Related Events, the statement of claim in the New Action also
    stated that:

·

The individual Original Defendants (i.e. the
    former directors of Med-Eng) and the
Offeree
Shareholders each obtained a financial benefit (directly or indirectly) from
    the purported Med-Eng share repurchases upon the conclusion of AVCs purchase
    of the Med-Eng shares in September 2007.

·

The plaintiffs are the lawful owners of certain
    shares in Med-Eng and, as such, are entitled to compensation and payment by
    way of distribution of a portion of the Escrow Fund.

·

The Escrow Fund is subject to an express,
    implied or resulting trust in the plaintiffs favour.

·

The Added Defendants have a form of discretion
    or power in relation to the Escrow Fund that could unilaterally be exercised so
    as to prejudice the plaintiffs interests and that the plaintiffs are
    particularly vulnerable to the Added Defendants in respect of the Escrow
    Fund. As such the Added Defendants are fiduciaries of the Plaintiffs.

·

If the Escrow Fund were to be paid out or
    distributed without regard to their claims, the individual Original Defendants
    and the
Offeree
Shareholders would be unjustly enriched.

[24]

The plaintiffs sought a series of declarations in
    Claim Six against the Added Defendants:

·

A declaration that the Added Defendants are
    fiduciaries of the plaintiffs in relation to the Escrow Fund.

·

A declaration that some of the Added Defendants have
    been unjustly enriched to the extent of the plaintiffs interest in the Escrow
    Fund.

·

A declaration that the Escrow Fund (or a portion
    thereof) is subject to an express, implied or resulting trust in favour of the
    plaintiffs (the plaintiffs later conceded at the motions hearing that they were
    pursuing a declaration of a resulting trust only).

·

A declaration that the Added Defendants are
    constructive trustees of the Escrow Fund to the benefit of the plaintiffs, and
    an order imposing a remedial constructive trust and primary first charge over
    the Escrow Fund in favour of the plaintiffs.

·

Some other
declaration that
    the plaintiffs are entitled to compensation and payment by way of distribution
    of a portion of the Escrow Fund, and an order that Computershare pay
this entitlement out to them from the Escrow Fund.

[25]

In the alternative, the plaintiffs sought damages by
    way of restitution and compensation for the wrongful conduct of the Added
    Defendants.

[26]

All the defendants in the Ongoing and New Actions moved
    to strike the claim in the New Action.

ISSUES AND ANALYSIS

[27]

I propose to deal with the abuse of process issue
    first.

[28]

The motions judge considered whether the New Action was
    an abuse of process. With respect to the Original Defendants, given that Claims
    One through Five
were
already the subject of Ongoing Actions
    before the Superior Court of Justice, he held that the New Action created a
    multiplicity of proceedings that constituted an abuse of process. In relation
    to the Added Defendants, he held that the New Action was an attempt to
    re-litigate issues that should have been raised by the plaintiffs in the
    Ongoing Actions. The motions judge remarked that key representatives of the
    Added Defendants were already involved in the Ongoing Actions. For example, Richard
LAbbé
is an Original Defendant, though he was being
    named again as an Added Defendant in his capacity as an
Offeree
Shareholder. Also, the Original Defendants
Echenberg
,
Gauvin
and Ducharme were representatives of the
    Schroder shareholders interests. If the Plaintiffs succeeded in the Ongoing
    Actions they would be able to execute against the Original Defendants. The
    motions judge held that the statement of claim in the New Action was nothing
    more than an attempt to file execution against the Escrow Fund without having
    to prove a claim against the Added Defendants.

i.

Did the motions judge err in striking the New Action on
    the basis that it constituted an abuse of process?

[29]

As the plaintiffs concede, Claims One through Five in
    the New Action
are
substantively identical to claims
    already being asserted in the two Ongoing Actions. Specifically, Claims One
    through Four
are
the subject of ongoing proceedings
    against the Original Defendants in the action initiated on October 18, 2006.
[4]
Claim Five is the subject of ongoing proceedings commenced as against the
    Original Defendants in the action initiated on August 7, 2007.
[5]

[30]

The plaintiffs submit that the motions judge erred in
    holding that Claim Six constituted an abuse of process. They state in their
    factum that the claims against the Added Defendants arose in September 2007
    with the completion of the Allen-Vanguard share purchase transactionthat is,
    after the litigation against the Original Defendants had begun. Consent to
    amend the pleadings in the Ongoing Actions was not requested from the Original
    Defendants until June 4, 2009, at which time it was refused. The plaintiffs
    reason for not bringing a motion to seek leave from the court to amend their
    pleadings, pursuant to rule 26.02(c), is that a potential limitation period
    was approaching and they were concerned that the motion would not be heard
    prior to the expiry of the limitation period. As I understand it, the potential
    limitation period that the plaintiffs were concerned about was the basic
    two-year limitation period, which would have ended two years after the closing
    of the Allen-Vanguard share purchase transaction, or September 2009: see
Limitations Act, 2002
, S.O. 2002, c. 24,
    s. 4.

[31]

The plaintiffs reason for not seeking leave of the
    court to amend their pleading to add the Added Defendants is not tenable for
    three reasons.

[32]

First, the limitation period may not have begun to run
    until October 2008. If the affidavit of
Maynes
, filed
    in opposition to the motion to strike, is accepted, the court might have agreed
    that [
i
]t was not until after the completion of the
    Examinations for Discovery in the Original Actions in October of 2008 that the
    Plaintiffs
discovered
they had a
    basis upon which to  assert enhanced claims against the
Offeree
Shareholders (emphasis added). Having regard to the discoverability principle
    in
Peixeiro
v. Haberman
, [1997] 3 S.C.R. 549, the
    limitation period would only have begun to run when the plaintiffs discovered
    they had a cause of action or a basis on which to make a claim.

[33]

Second, assuming they had a cause of action (an issue I
    will address below), and that the limitation period did begin in September
    2007, the plaintiffs had all the information they needed to try and obtain the
    defendants consent or to obtain leave of the court to amend their pleadings in
    the Ongoing Actions after discovery in October 2008. Paragraph 68 of their
    factum even acknowledges:

The doctrine of abuse of process, which underlies
    Rule 21.01(3
)(
d), seeks to prevent a multiplicity of
    proceedings or the litigation of issues that could have been raised in earlier
    proceedings but the party now raising the issues before the Court chose not to
    do so.

[34]

The plaintiffs chose to do nothing from October 2008
    until June 2009; that is, about seven months.

[35]

Third, even if a limitation period was imminent, the
    plaintiffs could have invoked rule 37.05(3), which provides, An urgent motion
    may be set down for hearing on any day on which a judge or master is scheduled
    to hear motions, even if a lawyer estimates that the hearing is likely to be
    more than two hours long. The plaintiffs other arguments that the motions
    judge misapplied the doctrine of abuse of process similarly have no merit.

[36]

The doctrine of abuse of process seeks to promote
    judicial economy and to prevent a multiplicity of proceedings:
Toronto (City) v. C.U.P.E., Local 79
,
    [2003] 3 S.C.R. 77, at para. 37.

The
    motions judge correctly identified Claims One to
Five
against the Original Defendants in the New Action as being an abuse of process
    because they were virtually identical to the claims asserted against them in
    the Ongoing Actions. If Claims One to Five in the New Action were allowed to
    proceed, it would amount to a
relitigation
of the
    same issues as between the same parties. The rationale against this approach is
    found in para. 51 of
Toronto (City) v.
    C.U.P.E., Local 79
:

First, there can be no assumption that
relitigation
will yield a more accurate result than the
    original proceeding. Second, if the same result is reached in the subsequent
    proceeding, the
relitigation
will prove to have been
    a waste of judicial resources as well as an unnecessary expense for the parties
    and possibly an additional hardship for some witnesses. Finally, if the result
    in the subsequent proceeding is difficult from the conclusion reached in the
    first on the very same issue, the inconsistency, in and of itself, will
    undermine the credibility of the entire judicial process, thereby diminishing
    its authority, its credibility and its aim of finality.

[37]

The plaintiffs submit that the motions judge was wrong
    to strike the entirety of their statement of claim as an abuse of process
    because while Claims One to Five are already being litigated in the Ongoing
    Actions, Claim Six has never been asserted before and could not have been
    raised when the statements of claim for the Ongoing Actions were filed. They
    submit that if the motions judge found that Claim Six was deficient because it
    was not sufficiently particularized, he should have allowed leave to amend.
    They also argue he should have granted the plaintiffs an order to join Claim
    Six with the Ongoing Actions. During oral submissions, counsel for the
    plaintiffs submitted that Claim Six may stand on its own even if Claims One
    through Five
are
struck as an abuse of process.

[38]

In addition to avoiding a multiplicity of actions, the
    doctrine of abuse of process seeks to uphold the integrity of the
    administration of justice: see
Toronto
    (City) v. C.U.P.E.
at
paras
. 35-37.
In
the present case, the plaintiffs assertions in Claim Six
    are intricately linked to Claims One through Five, which are already being
    pursued in the Ongoing Actions. The plaintiffs should have sought leave of the
    court to name the Added Defendants in the Ongoing Actions and to amend their
    pleadings to plead any relief they had not already claimed, either pursuant to
    rule 26.02(c) or rule 26.01. As mentioned, rule 26.01 obliges the court to
    amend a pleading on such terms as are just unless prejudice would result that
    could not be compensated for by costs or an adjournment.

[39]

Instead, the plaintiffs commenced the New Action for
    the purpose of naming the Added Defendants as parties to the related litigation
    and sought declaratory relief against them in Claim Six. By doing so, the
    plaintiffs effectively circumvented the express procedural requirement in rule
    26.02(c) that leave of the court be obtained to add a non-consenting party to
    the proceeding after pleadings have closed. This was an abuse of process. By
    starting the New Action instead of moving to amend their pleadings in their
    existing actions to claim enhanced relief against the Added Defendants, the
    plaintiffs circumvented the courts jurisdiction to: (1) assess whether the
    defendants would be prejudiced by an amendment and to determine whether that
    prejudice can be compensated for by costs; (2) to impose costs in favour of the
    defendants for granting the amendment; and (3) to impose other terms that are
    just.

[40]

The filing of the statement of claim in the New Action
    also placed an inappropriate burden on the defendants who had to bring a motion
    to strike the New Action, when the onus should have properly been on the
    plaintiffs to convince the court that leave should be granted to amend their pleadings
    in the Ongoing Actions.

[41]

My conclusion that there has been an abuse of process
    is buttressed by the principle of law that the court should refuse to grant a
    declaration when an alternate appropriate process is available. This principle
    was put to the plaintiffs in oral argument as a basis for upholding the motions
    judges decision to strike Claim Six, which claims only declaratory relief. The
    plaintiffs made no comment.

[42]

In
Kourtessis
v. M.N.R.
,

[1993] 2 S.C.R. 53 at pp. 85-88, La Forest J. observed that two
    judicial policies historically prevented the use of the declaration. The first
    was the discretion to refuse the granting of a declaration when other remedies
    were available and the second was the refusal to grant it where no other relief
    was sought. In relation to the first barrier, La Forest J. held at p. 87:

The policy concern against allowing declarations,
    even of unconstitutionality, as a separate and overriding procedure is that
    they will, in many cases, result in undesirable procedural overlap and delay.
    As long as a reasonably effective procedure exists for the consideration of
    constitutional challenges, I fail to see why another procedure must be
    provided.

[43]

The court's inherent jurisdiction to grant declaratory
    relief is not to be exercised in a vacuum. As Morawetz J. observed in
Scion Capital, LLC v. Gold Fields Ltd
.
    (2006), 15 B.L.R. (4th) 331 (Ont. S.C.), at para. 34:

Inherent jurisdiction [to grant a declaration] is a
    power derived from the very nature of the court as a superior court of law,
    permitting the court to maintain its authority and to prevent its process being
    obstructed and abused.
In
Re
Stelco
[(2005), 75 O.R. (3d) 5], the Court of
    Appeal, at para.
35, states:

In spite of the expansive nature of this power,
    inherent jurisdiction does not operate where Parliament or the legislature has
    acted. As Farley J. noted in Royal Oak Mines [(1999), 7 C.B.R. (4th) 293],
    inherent jurisdiction is "not limitless; if the legislative body has not
    left a functional gap or vacuum, then inherent jurisdiction should not be
    brought into play.

[44]

The second barrier to granting a declaratory order,

i.e. that no other relief is sought,
    has been removed in Ontario by the enactment of s. 97 of the
Courts of Justice Act
, R.S.O. 1990, c.
    C.43. This reform does not detract from the plaintiffs inability to overcome
    the first barrier. I note that s. 97 does not exist to enable litigants to do

an end run around the
Rules of Civil Procedure
. The
    plaintiffs conduct in initiating the New Action against the Added Defendants
    effectively eviscerates the requirements of rule 26.02(c) and robs the court of
    its discretion to grant leave to add parties to an action after pleadings have
    closed.

[45]

Disputes about whether parties may be added and whether
    a claim may be amended must be resolved through the process established by the
Rules
, not by circumventing them

by the commencement of a new action
    seeking declaratory relief. Where, as here, the
Rules
provide an effective means to obtain a remedy, it is
    reasonable to assume that the legislature intended that litigants and their
    counsel would rely on the prescribed provisions. Otherwise, the integrity of
    the administration of justice is undermined, as is the goal of efficiency.

[46]

The present statement of claim is an abuse of process
    because it duplicates claims in the two Ongoing Actions with respect to the
    Original Defendants and undermines the integrity of the administration of
    justice by circumventing rule 26.02(c) with respect to the Added Defendants.

[47]

While my conclusion that the statement of claim in the
    New Action is an abuse of process is sufficient to dispose of this appeal, I
    will, like the motions judge, consider whether a reasonable cause of action
    exists against the Added Defendants.

ii.

Did the motions judge err in holding no reasonable
    cause of action had been pleaded against the Added Defendants?

[48]

The motions judge identified four claims made in Claim
    Six, all of which relate to the Added Defendants. He found that, given the
    pleaded facts, none of the claims had a basis on which the court could find a
    reasonable cause of action or grant the relief sought. I review his decision on
    each claim and comment on it below.

a.

Declaration of unjust enrichment

[49]

To briefly review the facts, AVC presented an offer to
    the
Offeree
Shareholders to buy their shares at a
    certain price, and the
Offeree
Shareholders accepted.
    Together, they agreed to set aside a certain portion of the consideration paid
    for the shares in escrow, to be used as security against any claims of
    incorrect representations or warranties by Med-Eng and the
Offeree
Shareholders in the purchase agreement. The motions judge held that any benefit
    to the
Offeree
Shareholders or any of the other Added
    Defendants from the Escrow Fund would be in accordance with the contract between
    those parties. The contract constituted a valid juristic reason for any
    potential enrichment. As a result, the requirements of the unjust enrichment
    principle could not be satisfied.

[50]

Although the plaintiffs submit that the motions judge
    accepted that the first two criteria of the unjust enrichment claim were metnamely
    a benefit to the Added Defendants and a corresponding deprivation to the plaintiffson
    my reading of the motions judges reasons he formed no conclusion as to whether
    the pleaded facts disclosed any benefit or corresponding deprivation. He merely
    wrote that there was an interesting debate amongst Counsel as to whether the
    competing claims of the added Defendants ... could be characterized as a
    benefit with a corresponding deprivation.

[51]

I would agree with the motions judges conclusion that,
    regardless of whether there was a benefit and corresponding deprivation, the
    escrow agreement between AVC and the
Offeree
Shareholders constituted a clear juristic reason for any alleged or potential
    enrichment. Since the Escrow Fund was purely a contractual creation between AVC
    and the
Offeree
Shareholders, any benefit enjoyed by
    either AVC or the
Offeree
Shareholders would be
    received as consideration from the other party under a contract.

[52]

I would therefore hold that the motions judge did not
    err in striking the claim of unjust enrichment.

b.

Declaration of breach of fiduciary duty

[53]

The motions judge observed that novel fiduciary
    relationships are generally marked by three characteristics. First, the
    fiduciary must have the ability to exercise some discretion or power on behalf
    of the beneficiary. Second, a unilateral exercise of this power can affect the
    beneficiarys legal or practical interests. Third, the beneficiary is peculiarly
    vulnerable or at the mercy of the fiduciary holding this power or discretion.
    See
Hodgkinson
v. Simms
, [1994] 3 S.C.R. 377, at p.
    408;
Lac Minerals Ltd. v. International
    Corona Resources Ltd.
,
[1989] 2 S.C.R. 574
. In
    addition, I note that a critical characteristic of a fiduciary relationship is
    that of loyalty: the fiduciary undertakes to act in the interests of another
    person. See
Galambos
v. Perez
,
[2009] 3
    S.C.R. 247, at para. 69.

[54]

The motions judge held that the statement of claim
    failed to disclose any facts to support the proposition that the Added
    Defendants were in a fiduciary relationship with the plaintiffs, nor to
    establish the nature and scope of the discretion and power that the Added
    Defendants could exercise over the plaintiffs so as to place them in a vulnerable
    position. The statement of claim also contained no allegation that any duty was
    breached.

[55]

I would agree with the motions judge.

[56]

Even assuming all the plaintiffs allegations
    are taken to be true, AVC is nothing more than an arms length purchaser of
    Med-Eng shares, the
O
fferee
Shareholders are merely co-shareholders with the plaintiffs, and
    the only role played by Computershare is to hold a sum of money in escrow for
    the potential benefit of the
Offeree
Shareholders. It cannot be said that the relationship between
    the plaintiffs and any of the Added Defendants is one where the Added
    Defendants have undertaken to act in the plaintiffs interests.

[57]

The plaintiffs argue that they are vulnerable to the Added
    Defendants because the Added Defendants have significant power over the
    distribution of the Escrow Fund that, if exercised, could adversely affect
    their interests. However,
the Supreme Court of Canada has
    expressly rejected the notion that a fiduciary duty may arise in
    "power-dependency" relationships without any
express
or implied undertaking by the fiduciary to act in the best
    interests of the other party:
Galambos
at
paras
. 71-74.
Not
all relationships involving power imbalances are
    fiduciary in nature, and a power dependency does not, on its own, materially
    determine whether a relationship is fiduciary.

[58]

It is therefore plain and
    obvious that the plaintiffs claim for a declaration of a fiduciary
    relationship cannot succeed.

c.

Declaration of resulting trust

[59]

The motions judge found that there were no facts
    pleaded that could suggest that the Escrow Fund was subject to a resulting
    trust in favour of the plaintiffs. No facts were pleaded that the plaintiffs
    contributed to the Escrow Fund or that the Added Defendants intended the Escrow
    Fund to be held in trust for them.

[60]

In their submissions on the resulting trust claim, the plaintiffs
    asked this court to consider the following passage from
Gorecki
v. Canada (Attorney General)
,
[
2005] O.J.
    No. 3465 (S.C.), at para. 67, which was also quoted by the motions judge:

Waters describes a resulting
    trust as arising "whenever legal or equitable title to property is in one
    party's name, but that party, because he is a fiduciary or gave no value for
    the property, is under an obligation to return it to the original title owner,
    or to the person who did give value for it" (op.cit. at p. 362). Like an
    express trust, the
settlor's
intent is important but
    intent is inferred as a matter of law:
Rathwell
v.
Rathwell
,
[1978] 2 S.C.R. 436
.

[61]

There is
no fiduciary relationship
    between the plaintiffs and the Added Defendants, and the Added Defendants never
    received property for which they gave no value.
The plaintiffs merely
    make a bare submission that it would be open to a trial judge to find that the Escrow
    Fund was being held as a resulting trust in favour of the plaintiffs, either
    as an independent equitable remedy or as an appropriate element of an
    oppression remedy.

[62]

The plaintiffs submission misapprehends the law
    of resulting trust. An essential characteristic of all resulting trust
    situations is that either the claimant [i.e. the would-be beneficiary of the
    resulting trust] originally transferred the property in question to the alleged
    resulting trustee, or that the claimant supplied the whole or part of the
    purchase price when the property was bought from a third party and transferred
    into the alleged resulting trustees name:
Donovan W.M.
    Waters, Q.C., Mark R. Gillen & Lionel D. Smith, eds.,
Waters' Law of Trusts in
    Canada
, 3rd ed. (Toronto: Thomson Canada, 2005),
    at pp. 365-66. In the present case, the plaintiffs seek a resulting trust over
    the Escrow Fund. However, a
s the motions judge noted,
    the facts as pleaded do not show that the plaintiffs were ever the original
    title owner of the Escrow Fund nor did they ever contribute to it. The money in
    the
Escrow Fund
originated solely from the Added
    Defendants, not the plaintiffs.

[63]

I would therefore hold that the motions
    judge did not err in holding that there were no facts pleaded that would form a
basis on which a resulting trust might be found.

d.

Oppression claim and remedial constructive trust remedy

[64]

The motions judge observed that a remedial constructive
    trust had been imposed in situations where claims based on unjust enrichment,
    breach of fiduciary duty or oppression had been made out. He had already held
    that there was no basis on which to argue unjust enrichment or breach of
    fiduciary duty in relation to the Added Defendants. The oppression remedy did
    not exist at common law but was a statutory cause of action created by the
    provisions of Ontarios
Business
    Corporations Act
,

R.S.O. 1990, c.
    B.16 (OBCA), and had to be specifically pleaded. It was not. As a result, he
    held it plain and obvious that there is no basis for a declaration that the
    Escrow Fund is held as a constructive or remedial trust in favour of the
    Plaintiffs.

[65]

I have already determined that even if all the pleaded
    facts are accepted as true, a claim for unjust enrichment or breach of
    fiduciary duty cannot succeed. Therefore, the only remaining ground upon which
    a constructive trust could possibly be imposed in this case is as a remedy for oppression.

[66]

Counsel for the plaintiffs made forceful oral
    submissions that the motions judge, in concluding that it was plain and obvious
    that there was no basis for a declaration of constructive trust, misinterpreted
    the plaintiffs pleadings and erred in finding that they had failed to plead an
    oppression claim. As I have indicated, the plaintiffs counsel explained at the
    oral hearing before this court that the plaintiffs do not, in fact, wish to
    assert a claim of oppression against the Added Defendants. Instead, they
    advance an oppression claim against the Original Defendants only, and seek a
    constructive trust over some or all of the Escrow Fund as a remedy for the
    Original Defendants oppressive conduct.

[67]

The claim for declaratory relief in the form of a
    constructive trust cannot stand on its own in the present action. A
    constructive trust is an equitable remedy imposed by the court and cannot be declared
    or recognized in the abstract without a finding of a breach of an equitable
    obligation. Since the claims against the Original Defendants have been struck
    as an abuse of process, and since the plaintiffs do not assert any actionable
    wrong against the Added Defendants, it follows that there is no basis in the
    present action upon which the court could impose a constructive trust.

[68]

In other words, once Claims One through Five
are
struck, there is no cause of action from which a
    constructive trust remedy could flow. Otherwise, it would be akin to allowing a
    claim for damages to proceed without there being any pleading of an actionable
    wrong. The motions judge was therefore correct in holding that the statement of
    claim provided no basis upon which the court could declare a constructive trust
    over the Escrow Fund in favour of the plaintiffs.

[69]

This alone is a basis for dismissing this ground of
    appeal.

[70]

Having regard to the plaintiffs cross-motion for
joinder
or consolidation, however, I must make further
    comment. Even if this court were to grant an order joining or consolidating Claim
    Six to the Ongoing Actions, it is still plain and obvious that there is no
    factual basis upon which a trial judge could impose a constructive trust over
    the Escrow Fundwhich is essentially property belonging to third partiesas relief
    against the Original Defendants oppressive conduct.

[71]

Section 248(3) of the OBCA provides that the court may
    make any interim or final order it thinks fit as a remedy for oppression. In
    some circumstances, the court has imposed a constructive trust as an oppression
    remedy: see e.g.
Waxman v. Waxman
,
infra
, and
C.I. Covington Fund Inc. v. White
(2000), 10 B.L.R. (3d) 173 (Ont.
    S.C.). However, it must also be remembered that the constructive trust, as a
    general remedial device, is founded squarely on the principles of good
    conscience or preventing an unjust enrichment: Peter D.
Maddaugh
,
    Q.C., & John D.
McCamus
,
The Law of Restitution
(Toronto: Canada Law Book, 2010) at c.
    5:200; see also
Pettkus
v. Becker
, [1980] 2 S.C.R. 834, and
Soulos
v.
Korkontzilas
,
    [1997] 2 S.C.R. 217.
[6]

[72]

I have already held that the plaintiffs claim for
    unjust enrichment against the Added Defendants is not made out in law. The
    pleaded facts also do not allege that the Added Defendants breached any
    equitable obligation or committed any other actionable wrong against the
    plaintiffs.

[73]

The plaintiffs argue, however, that
    if all the pleaded allegations relating to the Original Defendants conduct are
    proven and there is a finding that the Original Defendants oppressed the
    plaintiffs, then it is open to the trial judge to fashion a remedy that would
    impose a
constructive
trust over the property of the
    Added Defendants (i.e. the Escrow Fund), even though there are no pleaded facts
    alleging that the Added Defendants had any role in the plaintiffs oppression
.
    Because s. 248(3) of the OBCA allows the court to make any order it thinks
    fit to remedy oppressive conduct, the plaintiffs submit that the remedies
    available to the court are virtually unlimited and include awarding a
    constructive trust over third party recipients of the benefits from oppression.
    As support for the courts authority to fashion such a remedy, they cite
Waxman v. Waxman
(2002), 25 B.L.R. (3d)
    1 (Ont. S.C.), at para. 1641,
affd
with minor variations
    (2004),
44 B.L.R. (3d) 165
(Ont. C.A.), at
paras
.
    571-589.

[74]

In
Waxman
,
    two brothers, Morris (the plaintiff) and Chester (the defendant), built up a
    multi-million dollar scrap metal and refuse business, with each owning a 50%
    share in the company. While Morris was ill and preoccupied with his health
    problems, Chester tricked him into signing an agreement that sold his stake in
    the company to Chester. Chester also inappropriately allocated company bonuses
    to himself and his sons, and had allowed the diversion of company assets to various
    other corporations owned by his sons. The trial judge found, among other
    things, that Chester was liable for
oppression
and breaches
    of fiduciary duty
, and that the share transfer agreement
    could be set aside on the basis of undue influence and
unconscionability
.
    The trial judge also made various findings of knowing receipt and knowing
    assistance against Chester and his sons. As a remedy for the invalid share
    transfer, the trial judge ordered that 50% of Chesters share in the company be
    held in constructive trust for Morris. She also ordered Chester to pay Morris
    50% of the profits and distribution of equity of the company from the date of
    the impugned share transfer to the date of judgment. Finally, she ordered a
    tracing process to permit Morris to attempt to trace these profits into the
    hands of Chesters sons and other persons who were not bona fide purchasers for
    value without notice. The trial judges decision in
Waxman
was largely upheld on appeal to this court, which found that
    the constructive trust was imposed on the basis of both equity (for example, as
    a remedy for the breaches of fiduciary duty) and as a remedy of oppression
    under s. 248 of the OBCA.

[75]

Waxman
,
    however, is not authority for the proposition that the court, in fashioning an
    oppression remedy under s. 248, may impose a constructive trust over the
    property of third parties that had no role in the oppressive conduct. In
Waxman
, all parties whose property was
    subject to the constructive trust by virtue of the tracing order were participants
    in or otherwise directly benefited from the oppressive conduct. For example,
    Chesters son Robert and his companies were found liable for knowing receipt of
    the profit diversions from Morris and Chesters company as a result of
    Chesters oppressive acts and breach of fiduciary duty.
Waxman
is readily distinguishable from the present case, where the
    plaintiffs have not pleaded a cause of action against the Added Defendants in
    knowing receipt, and have not pleaded that AVC and the
Offeree
Shareholders had anything to do with the Original Defendants alleged
    oppressive conduct as described in Claims One through Five.

[76]

The plaintiffs argue that, nevertheless, if the trial
    judge found that the Original Defendants had engaged in oppressive conduct it would
    be open to the trial judge to fashion a remedy that would impact the Added
    Defendants and thus in fairness they ought to be before the court.

[77]

I do not agree. Oppression is a fact-specific
    determination. The reach of the oppression remedy is limited by the reasonable
    expectations asserted by the claimant:
BCE
    Inc. v. 1976
Debentureholders
, [2008] 3 S.C.R.
    560, at
paras
. 59, 68, 72, 89 and 95. The plaintiffs
    do not plead that the shareholder agreements they had with the Original
    Defendants gave them a reasonable expectation that the Added Defendants would
    have regard to their interests. Indeed, the plaintiffs have not asserted any
    basis on which they had a reasonable expectation that the Added
    Defendantsnamely, the
Offeree
Shareholders, AVC and
    Computersharewould protect their economic interests.

[78]

In assessing a claimants reasonable expectations, the
    court looks to a variety of factors, including commercial practice and any
    shareholder agreements: see
BCE
at
paras
. 73 and 79. The Supreme Court stated that the latter
    may be viewed as reflecting the reasonable expectations of the parties.

[79]

The plaintiffs do not suggest that the escrow agreement
    established to compensate AVC in the event of a breach of Med-
Engs
and the
Offeree
Shareholders representations and warranties is a departure from commercial
    practice. Nor do they submit that anything in any shareholder agreements
    creates a reasonable expectation that AVC and the
Offeree
Shareholders would have regard to the plaintiffs interests. The same is all
    the more true with respect to the agreement with the escrow agent
    Computershare. Consequently, I would hold that it is plain and obvious that
    there is no basis in law for the court to impose a constructive trust over the
    Added Defendants Escrow Fund as an oppression remedy against the Original
    Defendants.

[80]

It is plain and obvious that Claim Six must be struck
    in its entirety.

iii.

Did the motions judge err in dismissing the plaintiffs
    cross-motion?

[81]

The motions judge did not err in denying the plaintiffs
    leave to amend their statement of claim. As I have indicated the New Action
    constituted an abuse of process. To grant the plaintiffs request for
joinder
or consolidation would only continue the abuse of
    process.

[82]

I would also agree with the motions judge that, as
    against the Added Defendants, the claim disclosed no reasonable cause of action
    (rule 21.01(1
)(
b)). The pleading discloses no basis on
    which to grant a remedy over the Escrow Fund. Thus, a basis for
joinder
or consolidation of the New Action with the Ongoing
    Actions does not exist.

[83]

I would
    therefore uphold the motions judges decision to refuse a
joinder
or consolidation.

iv.

Are there inconsistent judgments?

[84]

In advance of the appeal hearing, counsel for the
    plaintiffs referred this court to a recent motion decision in one of the
    Ongoing Actions (Ottawa Court File 06-CV-36222) that was rendered by Master C.U.C.
    MacLeod on August 27, 2010:
Maynes
v. Med-Eng
,
    2010 ONSC 4704. That decision was released just shortly before the present
    appeal was perfected.

[85]

Counsel for the plaintiffs submits that the motions
    judges decision (which is the subject of the current appeal) is at odds with
    Master MacLeods ruling. The plaintiffs argue that while the motions judge
    found that there was no basis on which to award a constructive trust, Master
    MacLeod states that if the former directors were found liable for an oppression
    claim, then the court would clearly have jurisdiction to structure a remedy
    that would extend beyond those individual defendants. The plaintiffs submit
    that Master MacLeods decision allows for a constructive trust to be imposed on
    the Escrow Fund.

[86]

I disagree. Master MacLeods decision concerns a Rule
    20 motion for partial summary judgment brought by the former directors of Med-Eng
    (who, along with Med-Eng itself, constitute the Original Defendants in the
    Ongoing Actions). He found that the question of whether or not the former
    directors of Med-Eng were acting oppressively when they set the strike price
    and triggered the buyback provisions was a genuine issue requiring a trial. He
    also found that the former directors were proper parties in the litigation
    because an oppression remedy may be made against them personally. In the
    process of coming to this conclusion, he wrote:

The OBCA permits orders binding directors and
    officers of a corporation following a finding of
oppression
    ...
. Here however we are dealing with former officers and directors who
    for the most part were also the shareholders ultimately benefitting from the
    concentration of shares. ... Given that AVTI [Allen-Vanguard Technologies Inc.]
    has subsequently been sold, it is far more likely that a court would order a
    remedy in damages against the enriched former shareholders than against the
    merged subsidiary of Allen-Vanguard. The personal defendants [i.e. the former
    Med-Eng board members] are therefore in my view proper parties.

[87]

As the above passage makes clear, in referring to the
    courts ability to fashion an appropriate remedy, Master MacLeod refers only to
    the possibility that the former officers and directors of Med-Eng, as enriched
    former shareholders benefiting from the alleged oppression, may be found
    liable for damages. Master MacLeod makes no mention of a constructive trust,
    the Escrow Fund, or any of the Added Defendants. His statements certainly
    cannot be read as stating that an oppression remedy can involve imposing a
    constructive trust over the funds of parties which shares no nexus whatsoever
    to the oppression pleaded. Master MacLeods decision has no relevance to the
    present appeal.

CONCLUSION

[88]

For the reasons given, I would dismiss the appeal.

COSTS

[89]

I would award the costs of the appeal on a partial
    indemnity basis to the defendants as follows: $12,000 to the individual
    Original Defendants; $20,000 to Allen-Vanguard Corporation and Allen-Vanguard
    Technologies Inc.; and $18,500 to the Added Defendants Richard
LAbbé
, 1062455 Ontario Inc., GrowthWorks Canadian Fund
    Ltd., Schroder Venture Managers (Canada) Limited, and Schroder Ventures Holding
    Limited.

RELEASED: Feb. 14, 2011                                                 Karen
    M. Weiler J.A.

KMW                                                                                           I
    agree David Watt J.A.

I
    agree Karakatsanis J.A.





[1]
There is
    one exception. Richard
LAbbé
is named as an Original
    Defendant in his capacity as former director of Med-Eng Systems Inc. and
    Trustee of a Voting Trust Agreement among participating shareholders of the
    corporation. He is also being sued in the New Action as an Added Defendant in
    his capacity as a shareholder.



[2]
The
    former directors of Med-Eng who are being sued as Original Defendants are
    Maurice J.M. Baril, Pierre Boivin, Thomas Csathy, Paul Echenberg, Mathieu
    Gauvin, Cecile Ducharme, Mark Norton, Danny
Osadca
,
    and Richard
LAbbé
. As mentioned, Richard
LAbbé
was also Trustee under a Voting Trust Agreement
    among participating shareholders. He has also been named as an Added Defendant
    in his capacity as a Med-Eng shareholder.



[3]
The
Offeree
Shareholders, as defined in their share purchase
    agreement with AVC and Med-Eng, are: 1062455 Ontario Inc.,
GrowthWorks
Canadian Fund Ltd., Schroder Canada Ventures Managers (Canada) Limited (in its
    capacity as general partner of each of Schroder Canadian Buy-Out Fund II
    Limited Partnership CLP1, Schroder Canadian Buy-Out Fund II Limited Partnership
    CLP2, Schroder Canadian Buy-Out Fund II Limited Partnership CLP3, Schroder
    Canadian Buy-Out Fund II Limited Partnership CLP4, Schroder Canadian Buy-Out
    Fund II Limited Partnership CLP5, and Schroder Canadian Buy-Out Fund II Limited
    Partnership CLP6), and Schroder Ventures Holding Limited (in its capacity as
    general partner of Schroder Canadian Buy-Out Fund II UKLP, and on behalf of
    Schroder Canadian Buy-Out Fund II Coinvestment Scheme and SVG Capital plc
    (formerly Schroder Ventures International Investment Trust plc)). The Offeree
    Shareholders were co-shareholders of Med-Eng with the plaintiffs.



[4]
Ottawa
    Court File No. 06-CV-36222.



[5]
Ottawa
    Court File No. 07-CV-38942.



[6]
In
Soulos
,
McLachlin
J. recognized that under the broad umbrella of
    good conscience, constructive trusts serve to remedy both: (1) situations
    where the formal elements of unjust enrichment are made out; and (2) situations
    where a person charged with an equitable obligation has committed a wrongful
    act, but there has been no enrichment and corresponding deprivation:
Soulos
at para. 43. She held the view
    that a constructive trust may not only be a remedy for an unjust enrichment but
    can also serve to condemn a wrongful act and maintain the integrity of the
    relationships of trust which underlie many of our industries and institutions:
Soulos
at para. 14. McLachlin J. thus
    determined that although the case before the Court did not have the formal characteristics
    of an unjust enrichment, a constructive trust could nonetheless be imposed
    based on the concept of good conscience, because the defendant had breached
    an equitable obligation to the plaintiff. However, Maddaugh & McCamus note
    at c. 5:200.50 that the Court did not need to recognize a separate type of
    constructive trust based upon the notion of good conscience, because even
    such cases can be subsumed within a broader reading of unjust enrichment.


